                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEGALFORCE RAPC WORLDWIDE                         Case No. 18-cv-00043-MMC (TSH)
                                         P.C.,
                                   8
                                                        Plaintiff,                         DISCOVERY ORDER
                                   9
                                                 v.                                        Re: Dkt. No. 121
                                  10
                                         CHRIS DEMASSA,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On September 23, 2019, Plaintiff LegalForce RAPC Worldwide filed a unilateral

                                  14   discovery letter brief. Defendant Chris Demassa is not a registered e-filer, and RAPC’s letter brief

                                  15   has no proof of service. The Court ORDERS RAPC to serve its letter brief on Demassa today and

                                  16   file a proof of service. No chambers copy is required. The Court ORDERS Demassa to file a

                                  17   response by September 27, 2019.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: September 24, 2019

                                  21
                                                                                                   THOMAS S. HIXSON
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
